The offense is driving an automobile on a public highway while under the influence of intoxicating liquor; the punishment, a fine of $150.00 and confinement in jail for 60 days.
The statement of facts cannot be considered as it is in question and answer form without a certificate on the part of the judge that in his opinion the questions and answers were necessary to elucidate the facts. See 4 Texas Jurisprudence, *page 405. 
In the absence of the statement of facts we are unable to appraise appellant's bills of exception.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.